DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/817,599, filed on 12 March, 2020, in which claims 1 to 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 12 March, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 12 March, 2020 and 18 June, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Peoples Republic of China on 20 August, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810948119.X application as required by 37 CFR 1.55.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4 which depends upon claim 3 and recites a diagonal length or a diameter of an opening of each of the plurality of recesses away from the array substrate is smaller than 1 µm, Examiner notes that the range is open ended and includes zero.  A diameter of zero implies the opening is not present which requires that the recesses away from the substrate are absent and so does not further limit the subject matter of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 12 -13, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0284774 (Zhang).
Regarding claim 1, Zhang discloses at annotated Figure 1 and 2a-2b, a display panel, comprising 
an array substrate, 6 [0020]; and 
a pixel-defining layer, 1 [0020], disposed on the array substrate, as shown; 
wherein the pixel-defining layer comprises a plurality of pixel regions, as annotated where 9 is the emitting layer [ 0035], and defines a plurality of recesses, as annotated, e.g. grooves 112 [0021], being separate from the plurality of pixel regions, as shown.

    PNG
    media_image1.png
    746
    715
    media_image1.png
    Greyscale
Regarding claim 2 which depends upon claim 1, Zhang teaches the pixel-defining layer further comprises a plurality of non-pixel regions, as annotated, surrounding the plurality of pixel regions, as shown, the plurality of recesses being located in the non-pixel regions, as shown.
Regarding claim 3 which depends upon claim 1, Zhang suggests shapes of projections of the plurality of recesses on the array substrate are selected from at least one of a circular shape, a square shape, a rectangular shape, and a rhombic shape.
Regarding claim 4 which depends upon claim 3, Zhang teaches a diagonal length or a diameter of an opening of each of the plurality of recesses away from the array substrate is greater than 0 microns.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 3 wherein a diagonal length or a diameter of an opening of each of the plurality of recesses away from the array substrate is smaller than 1 µm because in the case where the claimed ranges In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 7 which depends upon claim 1, Zhang teaches the plurality of recesses are grooves formed by patterning the pixel-defining layer, [0049], and the patterned pixel-defining layer comprises side walls, as annotated, located between the grooves, as shown, and the pixel regions adjacent to the grooves, as shown.
Regarding claim 8 which depends upon claim 1, Zhang teaches a material of the pixel-defining layer is an organic polymer material at [0049].
Regarding claim 9 which depends upon claim 8, Examiner takes official notice that the organic polymer material being flexible is well known in the art, e.g. PI.
Regarding claim 10 which depends upon claim 1, Zhang teaches the plurality of recesses extend through or non-through the pixel-defining layer.
Regarding claim 12 which depends upon claim 1, Zhang teaches each of the pixel regions has a rectangular shape, where a square is also a special type of rectangle, and the plurality of recesses are located around each of the pixel regions, as shown.
Regarding claim 13 which depends upon claim 7, Zhang teaches two of the side walls are located between two adjacent pixel regions, one or more groups of the grooves are located between the side walls, and each group of the grooves comprises one or more of the grooves aligned along a direction parallel to a corresponding side wall.
Regarding claim 14
a display panel, [0020], the display panel comprising: 
an array substrate, 6/41-45 [0020, 0037]; and 
a pixel-defining layer, 1 [0020], disposed on the array substrate; wherein the pixel-defining layer comprises a plurality of pixel regions, as annotated, and defines a plurality of recesses, 112 [0026], non-overlapped with the plurality of pixel regions, as shown.
Regarding claim 15, Zhang discloses a method for manufacturing a display panel, comprising: 
providing an array substrate, 6/41-45 [0020, 37]; 
forming a pixel-defining layer, 1 [0020], having a plurality of pixel regions, as annotated, on the array substrate, as shown; and 
forming a plurality of recesses, 112 [0026], on the pixel-defining layer, wherein the plurality of recesses are separate from the pixel regions, as shown.
Regarding claim 16 which depends upon claim 15, Zhang teaches the array substrate comprises a base substrate, a first lower portion of 6 [0020], and a thin film transistor array substrate, e.g. a second upper portion of 6 [0020], disposed on the base substrate where Examiner notes that making part separable or duplicating parts are species of obviousness absent a showing of unexpected results, see MPEP 2144.
Regarding claim 17 which depends upon claim 15, Zhang teaches the forming the pixel-defining layer having the plurality of pixel regions on the array substrate comprises: forming a pixel-defining layer, 1, on the array substrate, 6; defining the plurality of pixel openings in the pixel-defining layer through photolithography, [0049], the pixel-defining layer is divided into a plurality of pixel regions, as annotated, 
Examiner takes official notice that depositing different colored light emitting layer materials into the pixel openings to form different colored pixels is well known in the OLED art for utility in producing color displays.  An artisan would find it desirable to produce a color display because the market for color displays is vastly greater than mono-chrome displays.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 15 comprising depositing different colored light emitting layer materials into the pixel openings to form different colored pixels to form a color display and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 18 which depends upon claim 15, Zhang teaches the plurality of recesses is formed by a dry etching method, a wet etching method, or a laser cauterizing method, where Examiner takes the position that the developer will etch the half tone exposed resist.  Furthermore, Examiner takes official notice the dry etching PDL is well known in the art.
Regarding claim 19 which depends upon claim 17, Zhang teaches the plurality of recesses and the plurality of pixel openings are formed in a same etching process using a same mask at [0049].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and CN-206250196 (Kunshan) cited by Applicant on the IDS filed 13 March, 2020.
Regarding claim 5 which depends upon the device of claim 1, Zhang does not teach a plurality of support members disposed on a region of the pixel-defining layer without the plurality of recesses.
    PNG
    media_image2.png
    566
    924
    media_image2.png
    Greyscale

Kunshan is directed to OLED devices for touch control panel displays, i.e. touch screens.  At annotated Figure 1, Kunshan teaches a plurality of support members, 150, disposed on a region of the pixel-defining layer, 130, without the plurality of recesses.  Kunshan teaches this configuration is useful to make a touch screen display.  An artisan would find it desirable to configure the display panel for touch screen display applications to improve that serviced available market (SAM) for the panel.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 further comprising a plurality of support members disposed on a region of the pixel-defining layer without the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0013371 (Kim).

    PNG
    media_image3.png
    444
    705
    media_image3.png
    Greyscale
Regarding claim 1, Kim discloses at annotated Figure 19, a display panel, comprising 
an array substrate, 100 [0048]; and 
a pixel-defining layer, 225 [0096], disposed on the array substrate, as shown; 
wherein the pixel-defining layer comprises a plurality of pixel regions, and defines a plurality of recesses, as annotated, PT  [0096], being separate from the plurality of pixel regions, as shown.

    PNG
    media_image4.png
    379
    550
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    334
    650
    media_image5.png
    Greyscale
Regarding claim 11 which depends upon claim 1, Kim teaches an alternative embodiment at Figure 1 where the pixel-defining layer is a spongy structure where Examiner has interpreted spongy soft and full of cavities, not firm or solid or porous, as being most consistent with Applicant’s use of the term, see definition of spongy downloaded from URL< https://www.merriam-webster.com/dictionary/spongy> on 29 April, 2021 and Kim teaches at  [0037 and [0089] that fine holes may be disposed in recessed surfaces of the bank and that the PDL, 220, if full of cavities, i.e. holes, H1 results in a structure that is full of cavities or porous coming within the definition of spongy.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
Regarding claim 6 the prior art does not teach the device of claim 5, wherein a distance between each of the plurality of support members and one of the plurality of recesses adjacent to the support member is smaller than a distance between the support member and the pixel region adjacent to the support member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893